[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On July 24th, 1999, the defendant, Ronald E. Markey was charged with Violation of Connecticut Statute § 14-227a
Driving while Intoxicated. CT Page 16054
On July 24th, 1999, Police Officer Galdenzi was on his way to East Haven to conduct a follow up investigation to a domestic matter. Officer Galdenzi observed the defendant's vehicle stopped several car lengths away from the traffic light located at the intersection of Summit place and West Main Street. Officer Galdenzi notified dispatch of the vehicle's location and officer Beno arrived at the location followed a short time later by Sergeant Albert. Officer Galdenzi testified that the reason he called dispatch was due to his concern about the automobile. He believed that the motorist was either intoxicated or needed some mechanical assistance. Officer Beno was the officer that actually conducted the investigation of the automobile that had been stopped for sometime. Officer Beno observed the defendant to be unconscious and slumped over the steering wheel of his vehicle. After emergency personnel arrived and revived the defendant, Officer Beno conducted the standard on-sight sobriety tests. After the defendant failed these tests Officer Beno made a determination that the defendant was in fact intoxicated and charged him with violating C.G.S. § 14-227a.
The court believes that the testimony of Police Officer Beno and Sergeant Albert to be credible and the court also holds that the officers in this case had the justification and the responsibility to investigate this vehicle that was stopped on the highway for no apparent reason.
Based on the above-mentioned facts, and the credible testimony of the Police Officers, the defendant's motion to dismiss is denied.
Howard T. Owens, Jr., Judge of the Superior Court